Citation Nr: 1225544	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for cervical spine disability.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran has verified active service from August 1975 to August 1979.  He appears to have subsequent service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  A final June 2005 RO rating decision denied a claim of entitlement to service connection for cervical spine disability on the basis of no current disability shown.

2.  Evidence submitted to the record since the June 2005 RO rating decision is new and material as it includes competent evidence of diagnosed cervical spine degenerative disc disease which has been medically related to an event during active service.

3.  The Veteran's currently diagnosed cervical spine degenerative disc disease is causally related to injury during active service.


CONCLUSIONS OF LAW

1.  The June 2005 RO rating decision, that denied a claim of service connection for cervical spine disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the June 2005 RO rating decision that denied a claim of service connection for cervical spine disability; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for entitlement to service connection for cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for cervical spine disability.  He alleges that his current cervical spine disability results from a head injury during service.  The RO initially determined that it had reached a prior final decision on this claim, which would require the Veteran to present new and material evidence to reopen the claim prior to review of the claim on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that a June 2005 RO rating decision denied a claim of service connection for cervical spine disability on the basis that no current disability was shown.  The Veteran, who was provided notice of this decision and his appellate rights by letter dated June 8, 2005, did not timely appeal this decision or submit new and material evidence within one year of the decision.  See 38 C.F.R. §§ 3.156(b), 20.302 (a).  That decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in May 2007.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702  are as follows: 

(1) The testimony is based upon sufficient facts or data;
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Evidence before the RO in June 2005 included the Veteran's STRs which showed that, on April 29, 1971, the Veteran arrived at the emergency room via ambulance as a result of trauma to the head.  He had a V-shaped 1 inch laceration to the center of the forehead that required stitches.  Follow-up evaluations between April 30th and May 1st, 1977 did not reflect any lay or medical evidence of cervical spine disability.  

In pertinent part, an Army National Guard examination report dated April 1983 reflected no lay or medical evidence of cervical spine disability.  However, the examination report did contain the following history:

Head injury: Auto accident 1977 unconscious only momentarily No Hosp - stitches to scalp.

The Veteran failed to provide any postservice medical records.

Evidence added to the record since the June 2005 RO rating decision includes private medical records from P.T., M.D., Ph.D., who specializes in neurology/clinical neuro physiology.  An October 3, 2007 progress note records the Veteran's reported history of being involved in a motor vehicle accident in 1977, wherein he was a back seat passenger who was not wearing a seat belt.  He described being involved in a head-on collision and being thrown forwards into the roof.  He experienced a frontal impact concussion, and had no recollection of exiting the vehicle.  This resulted in a laceration in the scalp area which had been sutured.  The Veteran further described a history of generalized myalgia neck pain "for [a] long time."  

A magnetic resonance imaging (MRI) scan of the cervical spine, dated March 2007, was interpreted as showing 1) slight right and left paracentral bulge of the C6-7 disk without evidence of direct nerve root impingement; 2) slight changes at C2-3 and C5-6 consistent with very mild disk bulge; and 3) no evidence of significant thecal sac effacement or nerve root impingement.  This record reflected a past medical history of "Motor vehicle accident decades earlier and has chronic neck pain, increasing recently."  An electromyography (EMG) report was interpreted as showing 1) chronic cervical radiculopathy affecting the right C5 nerve root; 2) underlying distal polyneuropathy; and 3) mild asymptomatic left median nerve dysfunction at the wrist.

Additionally, the Veteran submitted an October 3, 2007 note from Dr. P.T. which stated as follows:

Prior injury to head and neck likely contributing to degenerative disk disease in cerv[ical] area.

Overall, the Board finds that the evidence submitted to the record since the June 2005 RO rating decision is new and material as it includes competent evidence of diagnosed cervical spine degenerative disc disease which has been medically related to an event during active service.  This evidence, when presumed true and viewed in light of the entire evidentiary record, clearly constitutes new and material evidence.  Thus, the Board finds that new and material evidence has been submitted to reopen this claim. 

The Board observes that the RO has developed this case, and adjudicated the claim on the merits.  As addressed below, the Board grants the claim in full.  As such, it would not be prejudicial to the Veteran to decide this case without remanding the reopened case to the RO for initial review.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

With respect to the merits of these claims, the RO obtained a January 2012 VA medical opinion to help decide this claim.  This examiner obtained a history from the Veteran of chronic pain with decreased cervical spine motion since incurring head trauma during a motor vehicle accident in service.  Following examination and review of the claims folder, the examiner provided the following opinion:

The veteran has current findings of mild spondylosis (arthritis) and cervical straightening consi[s]tent with muscle spasm.  His MRI report reviewed denotes very mild disc bulge with no nerve root or spinal cord compression.  This knowledge in conjunction with his notations present in cfile for his injury after his car accident simply state that he had a "V shaped laceration" which was repaired.  No notations were made at that time regarding cervical spine injury or workup.  Since his current findings are of a mild arthritic change, it would be difficult to attribute this to a single traumatic event, although it may have contributed to it.  Therefore, I would opine that his mild arthritic change is less likely than not related to his motor vehicle collision.  Injuries sustained at the time in question may certainly have contributed to a mild arthritic change, but should not be solely attributed to it.

Based upon review of the record in its entirety, the Board finds that the Veteran's currently diagnosed cervical spine degenerative disc disease is causally related to injury during active service.  The claim, therefore, is granted on the merits.

At the outset, the Board notes that the Veteran's STRs document that he incurred trauma to the head during active service, which required stitches.  He alleges experiencing recurrent episodes of cervical pain since that accident, and the Board finds no evidence which impeaches the reliability of these recollections.

On the one hand, the Veteran has provided medical opinion from a clearly qualified neurologist that the Veteran's inservice injury likely contributed to his currently manifested degenerative disc disease.  The record reflects that this opinion is based upon an accurate factual history (as reflected in the October 3, 2007 progress note) as well as review of current EMG and MRI findings.  This opinion, alone, provides a sufficient basis to award service connection for cervical spine degenerative disc disease.  See 38 U.S.C.A. §§ 1110, 5107(b).

On other hand, a VA physician in January 2012 provided opinion that it was less likely than not that the Veteran's arthritic changes of the cervical spine are related to the head injury during service.  This opinion was based upon review of the claims folder, but not an entirely accurate review.  In this respect, the examiner found no evidence of intervertebral disc syndrome or neurologic abnormalities while a private EMG report already of record was interpreted as showing chronic C5 radiculopathy.  

In any event, the January 2012 VA opinion clearly holds less probative value than the private physician opinion.  In this respect, the private physician found that the Veteran's cervical spine degenerative disc disease was related to the head injury during service but the VA examiner only spoke to the Veteran's "arthritis."  Additionally, the VA examiner qualified his opinion by stating that the inservice injury "may certainly have contributed to a mild arthritic change, but should not be solely attributable to it."  The law does not require that the inservice injury be the "sole" cause, but merely a cause.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). 

Overall, the Board finds competent medical evidence supporting the service connection claim which is based upon an accurate factual history as found by the Board.  No further development is warranted.  See generally Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case unless VA can provide a reason for conducting such development).  The claim of entitlement to service connection for cervical spine disability, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The claim of entitlement to service connection for cervical spine disability is reopened. 

The claim of entitlement to service connection for cervical spine disability is granted on the merits.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


